Citation Nr: 0935621	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a bayonet 
would to the left hand. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine 
Commonwealth Army during World War II from December 1941 to 
May 1942 and from February 1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
May 2008, the Board reopened the Veteran's claim for service 
connection based on the receipt of new and material evidence, 
and remanded the case to the agency of original jurisdiction 
(AOJ) for additional due process action and development.  The 
matter now returns to the Board for appellate review. 


FINDING OF FACT

There is no competent medical evidence to show that current 
disability of the left hand is causally or etiologically 
related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
bayonet wound to the left hand are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2003, prior to the initial 
unfavorable AOJ decision issued in January 2004.  Additional 
letters were sent in August 2006 and June 2007.
 
The Board observes that the pre-adjudicatory VCAA notice 
issued in October 2003 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only the August 2006 and June 2007 VCAA letters provided 
notice as to disability ratings and effective dates.  The 
Board acknowledges the defective timing of this notice, but 
finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board 
herein concludes that entitlement to service connection for 
residuals of a bayonet wound to the left hand is not 
warranted, any questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Consequently, 
any defect as to timing of notice regarding assignment of 
disability ratings or effective dates is non-prejudicial.  

In sum, the Board determines that the content requirements of 
VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), 
citing Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  Based on the above, the Board finds that further VCAA 
notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with the opportunity for a VA examination.  The Veteran's 
private medical records were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  

The Board notes that the Veteran's service treatment records 
are absent from the claims file, with the exception of two 
pages that are not relevant to the claim.  In cases where 
some or all of the Veteran's service treatment records are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA attempted to obtain additional records in April 
1955.  Information received from the service department in 
April 1955 indicates that the records, if made, were lost or 
destroyed, or were otherwise unavailable.  Based on this 
documentation, the Board finds it reasonably certain that the 
records do not exist or that additional attempts to obtain 
them would be futile.  The Board's analysis of the Veteran's 
claim has been undertaken with this duty in mind.  
Accordingly, and as discussed below, the Board accepts the 
Veteran's account of his in-service injury.  In light of the 
above, the Board finds that further efforts to obtain service 
treatment records for the Veteran with respect to this appeal 
would result in an unnecessary delay in adjudication, with no 
benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim. 

As for a VA examination, the Board observes that the May 2008 
remand instructed that the Veteran be scheduled for a VA 
examination to ascertain the existence and etiology of his 
claimed left hand disorder.  See 38 C.F.R. § 3.159(c)(4).  
The record documents that the Veteran was scheduled for two 
VA examinations while the appeal was in remand status.  The 
Veteran failed to report to the first examination; however, 
although the notice was sent to the last known address for 
the Veteran, the examination notice was returned by the 
Postal Service as undeliverable.  Therefore, a second 
examination was scheduled.  As no other addresses for the 
Veteran were of record, the second notification letter was 
sent to the same address, but this notice was not returned to 
VA.  Nevertheless, the Veteran again failed to report.  No 
communication has been received from the Veteran with respect 
to a change of address, and all other communications from VA 
to the Veteran at the address of record, save the first 
examination notice, have apparently been delivered; 
therefore, the Board finds it unlikely that the notification 
letters were incorrectly addressed by VA or that the address 
is invalid.  Moreover, even if it were to be shown that the 
address was not correct, it is the Veteran's responsibility 
to keep VA apprised of his current address.  Though he was 
properly advised that he had failed to report in the June 
2009 supplemental statement of the case, the Veteran has not 
shown good cause for not reporting to the second scheduled VA 
examination so as to warrant scheduling of another 
examination.  See 38 C.F.R. § 3.655.  Thus, the Board 
concludes that VA has satisfied its duty to assist the 
Veteran in developing his claim.    

The Board notes that the purpose of scheduling the Veteran 
for a VA examination was that no VA examination had been 
conducted with regard to the claim and the medical evidence 
of record provided an insufficient basis on which to grant 
the claim.  In light of the above, the Board concludes that 
the medical evidence remains insufficient; however, as the 
Veteran has not shown good cause for his failure to report 
for a VA examination, the Board finds that a remand is not 
required, and the claim will be evaluated on the evidence of 
record.  38 C.F.R. § 3.655.

II. Analysis

The Veteran alleges that his left hand was wounded with a 
bayonet in December 1941, just a few days after induction.  
Thus, he contends that service connection is warranted for a 
disability of the left hand.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology after discharge from service. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that a July 2004 lay statement by a fellow 
service member reports that the Veteran injured his left hand 
with his bayonet during combat; however, the Veteran does not 
allege that he sustained the bayonet would during combat, but 
rather while cutting branches of small trees with his 
bayonet, to cover his machine gun.  (See September 2003 
Application for Compensation or Pension, section IX.) 
Affording the Veteran's account greater probative value, 
based on his first-hand experience, he is not entitled to the 
application of 38 U.S.C.A. § 1154(b) in this matter.  
Nevertheless, affording the Veteran the benefit of the doubt, 
the Board accepts the Veteran's account of his in-service 
injury.

In this regard, the Board notes that only two service 
treatment records are in the file, and the Board sees that 
his discharge document does not reference the claimed injury.  
At the same time, the Board notes that this affidavit at 
separation does not address the Veteran's medical condition 
at all, nor does that appear to be the purpose of the 
document.  However, the Board observes that the Veteran was 
an infantryman, and as such, he would have been issued a 
bayonet.  Thus, the Board determines that the Veteran 
injuring his left hand with his bayonet could have reasonably 
occurred during his service.  Accordingly, the Board finds 
that the Veteran at least as likely as not injured his left 
hand in service with his bayonet.

Additionally, the Board notes that the medical evidence of 
record shows that the Veteran has a diagnosis of degenerative 
osteoarthritis of the left hand, as shown by a report of X-
ray dated in March 2004.  Therefore, the Board determines 
that the Veteran has a current disability of the left hand.

However, to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in some instances lay, evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
Here, even though the record reflects an in-service injury 
and a current disability, the competent evidence does not 
demonstrate a relationship between the Veteran's current left 
hand disorder and his military service.  

First, the Board notes that the post-service medical evidence 
does not reflect a diagnosis of arthritis of the left hand 
within one year of the Veteran's discharge from service.  
Hence, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, the record shows that the first diagnosis of a left 
hand disorder of record is dated in March 2004, over 57 years 
after service discharge.  The lapse in time between service 
and the first diagnosis weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the evidence does not show that the Veteran has 
been treated for the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the Board observes that the Veteran did not 
report for his scheduled VA examination, and consequently, 
there is no opinion from a medical professional with respect 
to the etiology of the Veteran's left hand disorder.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., left hand pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Veteran is not competent to 
ascribe his current osteoarthritis to a bayonet injury.  
Moreover, although a photograph submitted by the Veteran 
appears to show a scar on his left hand, such evidence is not 
sufficient to establish that there is actually a scar on the 
left hand or that the scar is the result of a bayonet wound.  
Consequently, although the Veteran has a current disorder of 
the left hand and the Board has found that the Veteran's 
claimed in-service bayonet injury at least as likely as not 
occurred, no relationship between these two events has been 
established.  While the photograph was probative evidence 
sufficient to reopen the Veteran's claim for service 
connection, as it raised a reasonable possibility of 
substantiating the claim, it is not adequate, in the Board's 
view, to prove service connection many decades after active 
service in the absence of any competent medical evidence of a 
medical nexus between the photographed apparent scar and the 
Veteran's claimed in-service injury.  In this regard, the 
Board notes that the photograph of the Veteran reflects two 
thin lightened areas of skin about the length of a knuckle 
just above the ring finger.  The Board cannot be sure based 
on the photograph, of which the image of the Veteran's hand 
constitutes only a small portion, that this is scarring, and 
is also not medically competent to observe whether the 
lightened areas of skin are consistent with the Veteran's 
described in-service bayonet wound.  

As a result, and at the Board's request, the RO twice 
attempted to schedule a VA examination so that a competent 
medical professional could examine his hand and determine 
whether the Veteran's current left hand disorder (including 
arthritis and claimed scarring) was consistent with his 
described in-service injury.  It may well be that a competent 
medical professional could have ascertained that the 
combination of arthritis and scarring shown was demonstrably 
consistent with a bayonet injury.  However, the Board is not 
competent to make such a medical determination, and the 
Veteran is not competent to make such an assertion as to 
medical nexus; as a result, without competent medical 
evidence of a causal nexus, service connection for a left 
hand disorder is not warranted.  See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992) (lay persons not competent to provide 
testimony as to matters of diagnosis or etiology requiring 
medical expertise; Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran had any disorder that was related to his 
period of active service, and if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  

The benefit of the doubt rule has been applied in favor of 
the Veteran in accepting the Veteran's description of his 
claimed in-service bayonet injury to the left hand.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
after close consideration, the Board finds that, under the 
specific facts of this case, lay evidence and the benefit of 
the doubt rule cannot overcome or substitute for the 
evidentiary requirement for competent medical evidence of a 
nexus between the Veteran's current disability of the left 
hand and the described in-service injury.  38 U.S.C.A. § 5107 
(West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995). 

As reflected by the above discussion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as there is no competent medical evidence 
demonstrating a nexus between the Veteran's current left hand 
disability and a disease, injury or incident during active 
service, the criteria for service connection are not met.  On 
this point, it cannot be said that there is an approximate 
balance of positive and negative evidence; rather, there is a 
complete absence of competent medical nexus evidence in 
support of the Veteran's claim.  Accordingly, entitlement to 
service connection for residuals of a bayonet wound to the 
left hand is not warranted. 


ORDER

Entitlement to service connection for residuals of a bayonet 
wound to the left hand is denied. 



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


